
	
		II
		Calendar No. 594
		110th CONGRESS
		2d Session
		S. 2709
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mr. Sessions introduced
			 the following bill; which was read the first time
		
		
			March 6, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To increase the criminal penalties for illegally
		  reentering the United States and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Border Crossing Deterrence Act of
			 2008.
		2.Expansion of
			 Operation Streamline
			(a)In
			 generalNot later than
			 December 31, 2009, the Secretary of Homeland Security, in Cooperation with the
			 Attorney General, shall expand Operation Streamline (the zero-tolerance
			 prosecution policy for illegal entry and reentry) to all 20 border
			 sectors.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $500,000,000 for each of the fiscal years 2009 through 2018 to carry out this
			 section.
			3.Mandatory
			 minimum sentences for illegal entrySection 275 of the Immigration and
			 Nationality Act (8 U.S.C. 1325) is amended—
			(1)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
			(2)by inserting after subsection (b) the
			 following:
				
					(c)Improper time
				or place; criminal penaltiesAny alien who is apprehended while
				entering, or attempting to enter, the United States at a time and place other
				than as designated by immigration offices—
						(1)in the case of a
				first violation of subsection (a), shall be sentenced to a term of imprisonment
				of not less than 10 days and not more than 364 days;
						(2)in the case of a
				second violation of subsection (a), shall be sentenced to a term of
				imprisonment of not less than 60 days and not more than 2 years; and
						(3)in the case of a
				third or subsequent violation of subsection (a), shall be sentenced to a term
				of imprisonment of not less than 90 days and not more than 3
				years.
						.
			4.Mandatory
			 minimum sentences for illegal reentrySection 276 (8 U.S.C. 1326) is amended to
			 read as follows:
			
				276.Reentry of
				removed alien
					(a)Reentry after
				removalAny alien who has been denied admission, excluded,
				deported, or removed, or who has departed the United States while an order of
				exclusion, deportation, or removal is outstanding, and subsequently enters,
				attempts to enter, crosses the border to, attempts to cross the border to, or
				is at any time found in the United States, shall be fined under title 18,
				United States Code, and imprisoned not less than 90 days and not more than 2
				years.
					(b)Reentry of
				criminal offendersNotwithstanding the penalty prescribed under
				subsection (a), an alien described in that subsection who was—
						(1)convicted for 3
				or more misdemeanors or a felony before such removal or departure, shall be
				fined under title 18, United States Code, and imprisoned for not less than 1
				year and not more than 10 years;
						(2)convicted for a
				felony before such removal or departure for which the alien was sentenced to a
				term of imprisonment of not less than 30 months, shall be fined under such
				title, and imprisoned for not less than 2 years and not more than 15
				years;
						(3)convicted for a
				felony before such removal or departure for which the alien was sentenced to a
				term of imprisonment of not less than 60 months, shall be fined under such
				title and imprisoned for not less than 4 years and not more than 20
				years;
						(4)convicted for 2
				or more felonies before such removal or departure, shall be fined under such
				title and imprisoned for not less than 4 years and for not more than 20 years;
				or
						(5)convicted, before
				such removal or departure, for murder, rape, kidnapping, for a felony offense
				described in chapter 77 (relating to peonage and slavery) or 113B (relating to
				terrorism) of such title, shall be fined under such title and imprisoned for
				not less than 5 years and not more than 20 years.
						(c)Reentry after
				repeated removalAny alien who, after having been denied
				admission, excluded, deported, or removed 2 or more times, enters, attempts to
				enter, crosses the border to, attempts to cross the border to, or is at any
				time found in the United States, shall be fined under title 18, United States
				Code, and imprisoned for not less than 2 years and not more than 10
				years.
					(d)Proof of prior
				convictionsThe prior convictions described in subsection (b) are
				elements of the crimes described in that subsection, and the penalties in that
				subsection shall apply only in cases in which the conviction or convictions
				that form the basis for the additional penalty are—
						(1)alleged in the
				indictment or information; and
						(2)proven beyond a
				reasonable doubt at trial or admitted by the defendant.
						(e)Affirmative
				defensesIt shall be an affirmative defense to a violation of
				this section that—
						(1)the alien had
				sought and received, before the alleged violation, the express consent of the
				Secretary of Homeland Security to reapply for admission into the United
				States;
						(2)with respect to
				an alien previously denied admission and removed, the alien—
							(A)was not required
				to obtain such advance consent under the Immigration and Nationality Act or
				under any prior Act; and
							(B)had complied with
				all other laws and regulations governing the alien’s admission into the United
				States; or
							(3)at the time of
				the prior exclusion, deportation, removal, or denial of admission alleged in
				the violation, the alien—
							(A)was younger than
				18 years of age; and
							(B)had not been
				convicted of a crime or adjudicated a delinquent minor by a court of the United
				States, or a court of a State or territory, for conduct that would constitute a
				felony if committed by an adult.
							(f)Limitation on
				collateral attack on underlying removal orderIn a criminal
				proceeding under this section, an alien may not challenge the validity of any
				prior removal order concerning the alien unless the alien demonstrates by clear
				and convincing evidence that—
						(1)the alien
				exhausted all administrative remedies that may have been available to seek
				relief against the order;
						(2)the removal
				proceedings at which the order was issued improperly deprived the alien of the
				opportunity for judicial review; and
						(3)the entry of the
				order was fundamentally unfair.
						(g)Reentry of
				alien removed before completing term of imprisonmentAny alien
				removed pursuant to section 241(a)(4) who enters, attempts to enter, crosses
				the border to, attempts to cross the border to, or is at any time found in, the
				United States shall be—
						(1)incarcerated for
				the remainder of the term of imprisonment, which was pending at the time of
				deportation without any reduction for parole or supervised release unless the
				alien affirmatively demonstrates that the Secretary of Homeland Security has
				expressly consented to the alien's reentry; and
						(2)subject to such
				other penalties relating to the reentry of removed aliens as may be available
				under this section or any other provision of law.
						(h)LimitationAn
				individual who provides an alien with emergency humanitarian assistance,
				including emergency medical care and food, or transports the alien to a
				location where such assistance can be rendered without compensation or the
				expectation of compensation may not be prosecuted for aiding and abetting a
				violation of this section based on the provision of such humanitarian services
				.
					(i)DefinitionsIn
				this section:
						(1)FelonyThe
				term felony means any criminal offense punishable by a term of
				imprisonment of more than 1 year under the laws of the United States, of any
				State, or of a foreign government.
						(2)MisdemeanorThe
				term misdemeanor means any criminal offense punishable by a
				maximum term of imprisonment of not more than 1 year under the applicable laws
				of the United States, of any State, or of a foreign government.
						(3)RemovalThe
				term removal includes any denial of admission, exclusion,
				deportation, or removal, or any agreement by which an alien stipulates or
				agrees to exclusion, deportation, or removal.
						(4)StateThe
				term State means any of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United
				States.
						.
		5.Mandatory
			 minimum sentences for destroying border barriers or
			 infrastructureSection 1361 of
			 title 18, United States Code, is amended—
			(1)by striking Whoever and
			 inserting the following:
				
					(a)In
				generalWhoever
					;
				and
			(2)by adding at the
			 end the following:
				
					(b)Destruction of
				border barriers or infrastructureAny alien who damages or destroys fencing
				or infrastructure, such as cameras, sensors, and vehicle barriers, that has
				been installed along the international border of the United States by the
				United States Government shall be fined under this title and imprisoned for not
				less than 5
				years.
					.
			
	
		March 6, 2008
		Read the second time and placed on the
		  calendar
	
